                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


 MARITZ HOLDINGS INC. and MARITZ                 )
 MOTIVATION INC.,                                )
                                                 )
                         Plaintiffs,             )
                                                 )
                v.                               )
                                                 )   Case No. 4:21-cv-438
 DREW CARTER, CHRIS DORNFELD                     )   _______________________
 JESSE WOLFERSBERGER, LAUREL                     )
 NEWMAN, ANDREW HRDLICKA, BEN                    )
 VALENTI, DANIEL CONWELL, and,                   )
 WHISTLE SYSTEMS, LLC,                           )
                                                 )
                         Defendants.             )

                MEMORANDUM OF LAW IN SUPPORT OF
        MOTION FOR LEAVE TO CONDUCT EXPEDITED DISCOVERY,
     FOR DISCOVERY AND BRIEFING SCHEDULE, AND TO SET A HEARING

       Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. (collectively “Maritz”) hereby

move for leave to conduct expedited discovery in support of their Motion for Preliminary

Injunction (filed herewith). In conjunction with granting leave to conduct expedited discovery,

Maritz respectfully requests the Court enter a Scheduling Order establishing discovery deadlines,

a briefing schedule, and a hearing on the Motion for Preliminary Injunction as follows:

          Service of Written Discovery Requests Due: Within 3 days after the Court’s entry
           of Scheduling Order

          Service of Written Discovery Responses and Documents Due: Within 7 days after
           service of written requests

          Disclosure of Forensic Experts (if any) Due: Within 7 days after service of discovery
           responses

          Depositions Completed: Within 14 days after service of discovery responses

          Maritz’s Brief in Support of Motion for Preliminary Injunction: No later than 14
           days prior to hearing
          Defendants’ Response(s) in Opposition to Motion for Preliminary Injunction: No
           later than 7 days prior to hearing

          Maritz’s Reply Brief in Support of Motion for Preliminary Injunction: No later
           than 3 days prior to injunction hearing

          Hearing on Motion for Preliminary Injunction: Approximately 45 days from entry
           of Scheduling Order

       The expedited discovery and proposed Scheduling Order requested herein will allow the

parties to complete necessary discovery, enabling the Court to promptly resolve the Motion for

Preliminary Injunction on an adequate evidentiary record.

                                     Relevant Background

       On April 15, 2021, Maritz filed its Complaint for Injunctive Relief and Damages

(“Complaint”). As more fully detailed in the Complaint, Defendants Drew Carter, Chris Dornfeld,

Jesse Wolfersberger, Laurel Newman, Andrew Hrdlicka, Ben Valenti, and Daniel Conwell

(collectively the “Individual Defendants”)—all recently-departed employees of Maritz—are

operating a business in direct competition with Maritz (“Whistle”). In doing so, the Individual

Defendants are utilizing Maritz’s confidential information, trade secrets, and business plans and

violating their Confidentiality, Non-Competition, Non-Solicitation, and Inventions Agreements

(the “Agreements”) with Maritz.

       Contemporaneous with filing its Complaint, Maritz also filed its Motion for Preliminary

Injunction, which seeks injunctive relief to protect Maritz’s confidential information and trade

secrets, customer relationships and business goodwill, and other protectable interests, which will

suffer irreparable harm absent injunctive relief. To present this Court with a complete evidentiary

record regarding the Defendants’ ongoing breaches and misappropriation, Maritz now moves the

Court for leave to conduct expedited discovery into information, documents, and devices which

are in the exclusive possession of the Defendants.


                                                2
       In conjunction with granting leave to conduct expedited discovery, Maritz also requests the

Court establish a discovery schedule and briefing schedule, and set an evidentiary hearing, on

Maritz’s Motion for Preliminary Injunction.

                                              Analysis

       Courts in the Eighth Circuit generally utilize a “good cause” standard in assessing a request

for expedited discovery. See Meritain Health, Inc. v. Express Scripts, Inc., Case No. 4:12-CV-

266(CEJ), 2012 U.S. Dist. LEXIS 53827, at *5 (E.D. Mo. Apr. 17, 2012) (citing Cook v. Williams,

Case No. 4:09-CV-1375 CAS, 2009 U.S. Dist. LEXIS 93103 (E.D. Mo. 2009)). This inquiry

requires the Court to weigh a variety of factors to determine whether the request is reasonable:

       Factors commonly considered in determining the reasonableness of an expedited
       discovery request include: (1) whether a preliminary injunction is pending; (2) the
       breadth of the discovery requests; (3) the purpose of requesting the expedited
       discovery; (4) the burden on the defendants to comply with the requests; and (5)
       how far in advance of the typical discovery process the request was made.

Meritain, 2012 U.S. Dist. LEXIS 53827, at * 4–5 (citing Quest Comm. Int’l, Inc. v. WorldQuest

Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2019)). These factors weigh in favor of permitting

expedited discovery here.

       First, a Motion for Preliminary Injunction is currently pending. “Expedited discovery is

generally appropriate in cases, such as this, where a party is attempting to prepare for a preliminary

injunction hearing.” Meritain, 2012 U.S. Dist. LEXIS 53827, at *5. See also Edudata Corp. v.

Scientific Computers, Inc., 599 F. Supp. 1084, 1088 (D. Minn. 1984) (“Further development of the

record before the preliminary injunction hearing will better enable the court to judge the parties’

interests and respective chances for success on the merits.”); Kone Corp. v. Thyssenkrupp USA,

Inc., Civ. Act. No. 11-465-LPS-CJB, 2011 U.S. Dist. LEXIS 109518, at *21 (D. Del. Sept. 26,

2011) (“[C]ourts have regularly noted that expedited discovery is more likely to be an efficient use

of the parties’ resources when it relates to a pending preliminary injunction hearing, where it can
                                                  3
help to ensure a clear and focused factual record.”) (collecting cases).        So too here, the

development of the factual record will enable the parties to present the full scope of evidence and

will assist the Court in ruling on the Motion for Preliminary Injunction.

       Second, the discovery requests Maritz proposes here are narrowly-tailored to the issues

relevant to the Motion for Preliminary Injunction—i.e., the scope of the Defendants’ competition,

solicitation of customers and employees, and misappropriation and use of Maritz confidential

information and trade secrets. Maritz proposes serving less than 10 interrogatories and requests

for production per Defendant, and also agrees that any expedited discovery (including depositions)

should be limited in scope to the issues in the Motion for Preliminary Injunction. (See Proposed

Discovery Requests, attached hereto as Exhibits 1–2.) The breadth of the proposed discovery is

reasonable given the nature of the Motion for Preliminary Injunction and the type of information

Maritz seeks.

       Third, Maritz’s expedited discovery requests are designed to identify the scope and severity

of the Defendants’ breaches, ascertain the whereabouts of its confidential information and trade

secrets, and present the Court with a developed factual record in order to rule upon the Motion for

Preliminary Injunction. This is precisely the kind of discovery courts permit in situations such as

this, i.e., where former employees are misappropriating trade secrets and violating restrictive

covenants. See e.g., Meritain, 2012 U.S. Dist. LEXIS 53827, at *5 (granting leave to conduct

expedited discovery in case involving misappropriation of trade secrets where “[t]he documents

and depositions plaintiffs seek to discover will assist them in establishing their claims in the

preliminary injunction hearing”); Welsco, Inc. v. Brace, Case No. 4:12-cv-00394-KGB, 2012 U.S.

Dist. LEXIS 103688, at *3–4 (E.D. Ark. July 24, 2012) (granting request for expedited discovery

because “[t]here is a pending motion for preliminary injunction in which [plaintiff] alleges that



                                                 4
[former employee] is misusing confidential business information in violation of a covenant not to

compete. . . . [Plaintiff] has indicated that it seeks discovery for the limited purpose of preparing

for the preliminary injunction hearing.”).

       Fourth, the burden on the Defendants to comply with the requests is not unreasonable in

light of the nature of the these proceedings, the importance of the issues at stake, and the type of

information requested.      As detailed above, Maritz is seeking to serve no more than 10

interrogatories and 10 requests for production to each Defendant, and these requests are

substantially identical to each other. (See Exs. 1–2.) The documents and information requested

should be readily accessible to the Defendants. And this burden runs both ways: Maritz’s proposal

for expedited discovery would allow for mutual discovery.

       Finally, the typical discovery process is simply not workable here. Maritz cannot wait for

a Rule 26(F) conference to begin serving discovery, followed by 30+ days for the Defendants to

respond to discovery requests, as doing so would frustrate Maritz’s ability to locate and secure its

confidential information and have its Motion for Preliminary Injunction heard in a timely manner.

       With respect to Maritz’s proposed discovery, briefing, and hearing schedule, this schedule

will provide the parties with sufficient time to complete necessary discovery, while ensuring the

Motion for Preliminary Injunction is heard expeditiously. Maritz reasonably needs to have its

Motion for Preliminary Injunction heard and ruled upon within 45-60 days, to prevent ongoing

irreparable harm to its legitimate business interests. In addition, rather than file an initial brief in

support of the Motion for Preliminary Injunction based upon an incomplete evidentiary record,

Maritz believes the entry of a briefing schedule will preserve party and judicial resources and avoid

the need for piecemeal briefing.1


1
 In other words, Maritz respectfully requests the Court alter the standard timeline for motions and
memoranda, as outlined in Local Rule 4.01.
                                                   5
                                           Conclusion

       WHEREFORE, Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. respectfully

request the Court: (1) grant the parties leave to serve expedited discovery; (2) enter a schedule on

discovery, briefing, and a hearing on the Motion for Preliminary Injunction, as provided for herein;

(3) schedule an evidentiary hearing for approximately 5 hours at the Court’s earliest convenience

approximately 45 days from the entry of on order on this Motion; and (4) grant all other relief the

Court deems appropriate.



                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.


                                                     /s/ Gregg M. Lemley
                                                     Gregg M. Lemley, MO #44464
                                                     Daniel P. O’Meara, PA #53535
                                                             (pending admission pro hac vice)
                                                     Justin A. Allen, IN #3120449
                                                             (pending admission pro hac vice)
                                                     Bradley W. Tharpe, MO #71203
                                                     7700 Bonhomme Ave, Suite 650
                                                     St. Louis, MO 63105
                                                     Tel: (314) 802-3935
                                                     Fax: (314) 802-3936
                                                     gregg.lemley@ogletree.com
                                                     dan.omeara@ogletree.com
                                                     justin.allen@ogletree.com
                                                     brad.tharpe@ogletree.com

                                                     Attorneys for Plaintiffs




                                                 6
                               CERTIFICATE OF SERVICE

     I hereby certify that on April 15, 2021, the foregoing was filed through the Court’s
ECF/CM system which made service on all registered participants.

                                                           /s/ Gregg M. Lemley_________

                                                           Attorney for Plaintiffs


                                                                                       46776417.1




                                               7
